DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 22 October 2019, in which claims 1-15 were canceled and claims 16-30 were added, has been entered.

Drawings
The drawings are objected to because reference characters “20” and “22” appear to be mixed-up in Figure 4 (“20” appears to be pointing at steering wheel instead of second airbag; “22” appears to be pointing at second airbag instead of steering wheel).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 22 October 2019 has been entered.

Claim Objections
Claim 27 is objected to because of the following informalities:  Examiner suggests changing “takes a larger width” to --has a larger width-- (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 16, it is unclear whether it is the vehicle occupant safety system, the first airbag module, or the first airbag that comprises a second airbag module.  Clarification and rewording are required.
In regards to claims 16 and 17, use of the phrases “in/at” and “and/or” are confusing and make it difficult to establish the metes and bounds of the claims.  Clarification and rewording are required.
Claim 16 recites the limitation "the inflated condition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the vehicle transverse direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle transverse direction--.
Claim 17 recites the limitation "the vehicle longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle longitudinal direction--.
Claim 17 recites the limitation "the vertical direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vertical direction--.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The phrases “vehicle sill” and “door sill” in claims 18-22 are used by the claim to mean “upper portion of vehicle door,” while the accepted meaning is “lower vehicle door threshold.” The term is indefinite because the specification does not clearly redefine the term.
In regards to claim 19, it is unclear what feature is being claimed with the phrase “a vehicle occupant’s far side portion of a surface area on a side of the second airbag” (lines 2-3).  Clarification and rephrasing are required.
Claim 19 recites the limitation "the vehicle sill" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the door sill" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the steering wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the door sill" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the area of the side window" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the direction of the vehicle tail end" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the vehicle front end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the vehicle transverse direction" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle transverse direction--.
Claim 28 recites the limitation "the vehicle longitudinal direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a vehicle longitudinal direction--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-20, 25, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyrainer et al. (US 2002/0149181).  Eyrainer et al. discloses a vehicle occupant safety system for convertibles (able to be used in a convertible vehicle; paragraph 0007), comprising a first airbag module (including second gas bag #16) arranged at an A-pillar (#23) and including a first airbag (#16) and comprising a second airbag module (including first gas bag #12) arranged in/at a steering wheel (#14) and/or in an instrument panel (#33) and including a second airbag (#12), wherein the first and second airbags (#12, 16) are configured and arranged so that they contact each other in the inflated condition (has the ability to so perform; figures 1, 2; paragraphs 0022-0023);
wherein the two airbags (#12, 16) are at least partially overlapping, when viewed in the vehicle transverse direction, in the vehicle longitudinal direction and the vertical direction and/or in the vehicle transverse direction and the vertical direction (figures 1, 2);
wherein in the inflated condition a vehicle sill-side portion (front underside portion) of a surface area of the second airbag (#12) abuts on the first airbag (#16; figures 1, 2);
wherein in the inflated condition a vehicle occupant’s far side portion of a surface area on a side (front underside) of the second airbag (#12) facing the vehicle sill (lower vehicle threshold) abuts on the first airbag (#16; figures 1, 2);
wherein the first and second airbags (#12, 16) are configured and are arranged in the inflated condition so that a gap between the door sill and the steering wheel (#14) is closed by the two airbags (has the ability to so perform, in that the A-pillar #23 is covered by the airbags; paragraph 0022);

wherein the first airbag (#16) in the inflated condition takes a larger width in a portion close to the vehicle front end, when viewed in the vehicle transverse direction, than in a portion distant from the vehicle front end (figures 1, 2);
wherein the first airbag (#16) in the inflated condition has plural gas-filled chambers (#16a, 16b) which in the vehicle longitudinal direction are successively arranged at least in portions (figure 5);
wherein the first airbag (#16) is completely accommodated in an A-pillar lining (paragraphs 0007, 0023).

Claim(s) 16-23, 25, 27, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. (US 9,862,347).  Deng et al. discloses a vehicle occupant safety system for convertibles (has the ability to be used in a convertible vehicle, due to attachment of airbags #22, 32 at front pillars #18, 19; figure 1), comprising a first airbag module (including airbags #22, 32) arranged at an A-pillar (#18, 19) and including a first airbag (#22, 32) and comprising a second airbag module (including airbags #20, 30) arranged in/at a steering wheel (#12) and/or in an instrument panel (#14) and including a second airbag (#20, 30), wherein the first and second airbags (#20, 22, 30, 32) are configured and arranged so that they contact each other (at joint panels #24, 26, 34, 36) in the inflated condition (figures 1-7B);
wherein the two airbags (#20, 22, 30, 32) are at least partially overlapping, when viewed in the vehicle transverse direction, in the vehicle longitudinal direction and the vertical direction and/or in the vehicle transverse direction and the vertical direction (figures 2, 3, 6);
wherein in the inflated condition a vehicle sill-side portion (outer portion) of a surface area of the second airbag (#20, 30) abuts on the first airbag (#22, 32; figures 2, 3, 6);

wherein the first and second airbags (#20, 22) are configured and are arranged in the inflated condition so that a gap between the door sill and the steering wheel (#12) is closed by the two airbags (has the ability to so perform; figures 2, 3);
wherein in the inflated condition the first airbag (#22, 32) at least partially covers and abuts on the door sill (figures 2, 3, 6);
wherein the first airbag (#22, 32) in the inflated condition rests on the door sill (figures 2, 3, 6);
wherein the first airbag (#22, 32) in the inflated condition at least partially covers an area of a side window (figures 2, 3, 6);
wherein the first airbag (#22, 32) in the inflated condition extends in the direction of the vehicle tail end from the A-pillar (#18, 19) to the second airbag (#20, 30; figures 3, 6);
wherein the first airbag (#22, 32) in the inflated condition takes a larger width in a portion close to the vehicle front end, when viewed in the vehicle transverse direction, than in a portion distant from the vehicle front end (fully inflated portion closer to front end has larger width than a less inflated seam portion farther from the front end; figures 2, 3, 6);
wherein the first airbag (#22, 32) in the inflated condition has plural gas-filled chambers which in the vehicle longitudinal direction are successively arranged at least in portions (figures 3, 4A, 5A, 6);
wherein the first airbag (#22, 32) is completely accommodated in an A-pillar lining (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eyrainer et al. (US 2002/0149181).  In regards to claim 26, while Eyrainer et al. does not specifically disclose wherein the first airbag (#16) has a longer service life than the second airbag (#12), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant safety system of Eyrainer et al. with the claimed service life comparisons, for the predictable result of preferred inflation characteristics, with specific service life values attainable by selecting preferred materials, the selection of which is based on its suitability for the intended use as a matter of obvious design choice.  In regards to claim 29, Eyrainer et al. discloses wherein the first airbag (#16) is fastened to the A-pillar (paragraphs 0007, 0023; claim 6).  While Eyrainer et al. does not specifically disclose the first airbag fastened to plural positions of the A-pillar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant safety system of Eyrainer et al. to include plural fastening positions, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and for the predictable result of more securely fastening the airbag to the vehicle.

Claims 24, 26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 9,862,347).  In regards to claim 24, while Deng et al. appears to show wherein the first airbag (#22, 32) in the inflated condition covers at least 90% of the area of the side window (figures 2, 3, 6), Deng et al. does not specifically disclose at least 90% coverage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle occupant .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbag modules for convertibles and oblique collisions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616